                                                                                           12/11/2019

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION



  GEBO CERMEX USA, INC., et al.,                       CASE NO. 6:18-cv-00080

                                 Plaintiffs,

                        v.                             PRE-MARKMAN ORDER


  ALLIANCE INDUSTRIAL CORPORATION,                     JUDGE NORMAN K. MOON

                                Defendant.



        This matter is before the Court regarding the Markman hearing, scheduled for Friday,

 January 10, 2020 at 9:30 AM in Lynchburg, Virginia.

        In the interests of establishing an efficient and mutually-agreeable format for the scheduled

 Markman hearing, the Court proposes the following principles and procedures. If no party requests

 changes within seven (7) days from the issuance of this Order, it shall govern the format of the

 Markman hearing.

        1. Duration. The Markman hearing will be no longer than two (2) hours, being the amount

            of time requested by the parties.

        2. Technology Tutorials. The Court finds the presentation of a technology tutorial (or

            tutorials) to be appropriate and desirable under the facts of this case, which will take

            place at the beginning of the Markman hearing. While the Court will not prescribe any

            particular format for the tutorial, its emphasis should be on providing the Court with a

            neutral and educational primer on the relevant technology at issue and how it relates to




Case 6:18-cv-00080-NKM-RSB Document 59 Filed 12/11/19 Page 1 of 2 Pageid#: 439
              patent claims at issue in this case.1 The tutorial may be presented by counsel or experts

              as the parties see fit. Materials used in the presentation of the tutorial, i.e., Microsoft

              PowerPoint slides, charts, and videos, shall be submitted to the Court no later than seven

              (7) days prior to the Markman hearing.2

          3. Live Testimony. The Court will permit live testimony at the Markman hearing. The

              parties shall file with the Clerk of the Court a list of all witnesses the parties intend to

              call to testify, as well as a summary of testimony, no later than seven (7) days prior to the

              Markman hearing, if they have not already done so.

          It is so ORDERED.

          The Clerk of the Court is hereby directed to send a certified copy of this Order to all counsel

 of record.

          Entered this _____
                       11th day of December, 2019.




     1
       The parties may contact the Clerk of the Court in advance of the hearing with logistical questions relating to
 presentation technology at the hearing.
     2
       The parties shall submit color copies of any non-black & white materials.

                                                       –2–


Case 6:18-cv-00080-NKM-RSB Document 59 Filed 12/11/19 Page 2 of 2 Pageid#: 440
